DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/9/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. US 2019/0244933.
Re claim 1, Or-Bach teaches a semiconductor processing method comprising: 
forming a first portion of a first semiconductor layer (Si0.8SiGe0.2 as part of 1516, fig1B and fig15D, [170, 173, 175]) characterized by a first etch rate for an etch treatment (fig1A); 
forming a second portion of the first semiconductor layer (Si0.95SiGe0.05 as part of 1516, fig1B and fig15D, [170, 173, 175]) characterized by a second etch rate that is less than the first etch rate for the etch treatment (region with greater germanium concentration etch faster than region with low germanium concentration as shown in fig1A and teaching reference Rachmady US 2022/0165867, [28]); 
forming a third portion of the first semiconductor layer (Si0.8SiGe0.1 as part of 1516, fig1B and fig15D, [170, 173, 175]) characterized by a third etch rate that is greater than the second etch rate (region with greater germanium concentration etch faster than region with low germanium concentration as shown in fig1A and teaching reference Rachmady US 2022/0165867 [28]); and 
etching an opening through the first semiconductor layer (fig15D), wherein the opening has a height and a width (fig15D).
Or-Bach teaches etch 1505 after removing part of SiGe 1504 (fig15A, B and D) to form a flat side surface to reduce parasitic capacitance and signal coupling ([174]).
Or-Bach does not explicitly show wherein the opening is characterized by a variation in the width between a midpoint of the height of the opening and an endpoint of the opening that is less than or about 5 A.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention adjust the etch process in fig15 to form a flat side surface of the gradient-doped SiGe layer to reduce parasitic capacitance and signal coupling ([174]).
Re claim 7, Or-Bach teaches the semiconductor processing method of claim 1, wherein the processing method further comprises forming a second semiconductor layer (Si, fig1B) after the formation of the first semiconductor layer (lowest gradient doped SiGe, fig1B), wherein the second semiconductor layer has an average etch rate for the etch treatment that is less than an average etch rate of the first semiconductor layer (fig1A and 15B).
Re claim 8, Or-Bach teaches the semiconductor processing method of claim 7, wherein the second semiconductor layer comprises at least three portions (top 3 layers of Si, fig1B) that have different etch rates for the etch treatment (fig1A).

Claim(s) 2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. US 2019/0244933 in view of Wu et al. US 2002/0187648.
Re claim 2, Or-Bach is silent regarding the semiconductor processing method of claim 1, wherein the first semiconductor layer comprises polysilicon.
Or-Bach teaches the role of S/D and Channel replaced with Si serve as the channel and SiGe as S/D ([173]) and form a flat side surface to reduce parasitic capacitance and signal coupling ([174]).
Wu teaches polysilicon layer (14, fig4, [255]) doped with phosphorous (fig5, [276]) to achieve desired etch profile ([3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach and Wu to form a gradient phosphorous doped polysilicon layer as the channel region and tune the side etch profile to reduce parasitic capacitance and signal coupling (Wu, [3]; Or-Bach, [174]).
Re claim 5, Or-Bach is silent regarding the semiconductor processing method of claim 1, wherein the second portion of the first semiconductor layer has a greater atomic percentage of phosphorous than the first portion or third portion of the semiconductor layer.
Or-Bach teaches the role of S/D and Channel replaced with Si serve as the channel and SiGe as S/D ([173]) and form a flat side surface to reduce parasitic capacitance and signal coupling ([174]).
Wu teaches polysilicon layer (14, fig4, [255]) doped with phosphorous (fig5, [276]) to achieve desired etch profile ([3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach and Wu to form a gradient phosphorous doped polysilicon layer as the channel region and tune the side etch profile with high P percentage at the center and low P percent at top and bottom region to form a flat uniform etch profile. The motivation to do so is to reduce parasitic capacitance and signal coupling (Wu, [3]; Or-Bach, [174]).
Re claim 6, Or-Bach is silent regarding the semiconductor processing method of claim 1, wherein the second portion of the first semiconductor layer has a higher amount of stress than the first portion or third portion of the semiconductor layer.
Or-Bach teaches the role of S/D and Channel replaced with Si serve as the channel and SiGe as S/D ([173]) and form a flat side surface to reduce parasitic capacitance and signal coupling ([174]).
Wu teaches polysilicon layer (14, fig4, [255]) doped with phosphorous (fig5, [276]) etched with TMAH  selective to low stress region (fig5) to achieve desired etch profile ([3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach and Wu to form a gradient phosphorous doped polysilicon layer as the channel region and tune the side etch profile with high P percentage at the center and low P percent at top and bottom region to form a flat uniform etch profile. The motivation to do so is to reduce parasitic capacitance and signal coupling (Wu, [3]; Or-Bach, [174]).


Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US 2020/0258895 in view of Or-Bach et al. US 2019/0244933 and Wu et al. US 2002/0187648.
Re claim 3, Or-Bach is silent regarding the semiconductor processing method of claim 1, wherein the first semiconductor layer is formed between two dielectric layers.
Or-Bach teaches gradient-doped SiGe layer being etched between two layers (fig1A and fig15D) with corners etched at lower rate on top and bottom (fig1A).
Xiao teaches phosphorus doped sacrificial layer (302, fig3, [66]) formed between two silicon dioxide dielectric layers (301, fig3, [61]).
Wu teaches polysilicon layer (14, fig4, [255]) doped with phosphorous (fig5, [276]) to achieve desired etch profile ([3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach, Wu and Xiao to form a gradient phosphorous doped polysilicon layer as the sacrificial layer to tune the side etch profile with high P percentage at the center and low P percent at top and bottom region to form a flat uniform etch profile. The motivation to do so is to remove the sacrificial layer between the dielectric layers uniformly without damage of the dielectric layer 301 as in fig10 of Xiao (Wu, [3]).
Re claim 4, Or-Bach modified above teaches the semiconductor processing method of claim 3, wherein the dielectric layers comprise silicon oxide (Xiao, 301, fig3, [61]).

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. US 2019/0244933 in view of Wu et al. US 2002/0187648 and Chen et al. US 2005/0037555.
Re claim 9, Or-Bach teaches a semiconductor processing method comprising: 
Si or SiGe serve as the channel ([173]) with corners etched at lower rate on top and bottom (fig1A) and form a flat side surface to reduce parasitic capacitance and signal coupling ([174]).
Or-Bach is silent regarding detail doping process and profile of the Si channel layer.
Wu teaches polysilicon layer (14, fig4, [255]) doped with phosphorous (fig5, [276]) to achieve desired etch profile ([3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach and Wu to form a gradient phosphorous doped polysilicon layer as the channel region and tune the side etch profile with high P percentage at the center and low P percent at top and bottom region to form a flat uniform etch profile. The motivation to do so is to reduce parasitic capacitance and signal coupling (Wu, [3]; Or-Bach, [174]).
Chen teaches in situ doping of polysilicon with phosphine added to silane or disilane to form n-type polysilicon layer ([8]) with smoother surface and reduced vertical electric scattering ([9]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach in view of Wu and Chen to dope the polysilicon in situ and form a gradient phosphorous doped polysilicon layer as the channel region and tune the side etch profile with high P percentage at the center and low P percent at top and bottom region to form a flat uniform etch profile. The motivation to do so is to reduce parasitic capacitance and signal coupling (Wu, [3]; Or-Bach, [174]) and form a n-type polysilicon layer with smoother surface and reduced vertical electric scattering (Chen, [9]).
The outcome of the combination will show flowing deposition precursors (Chen, phosphine added to silane or disilane, [8]) into a substrate processing region of a semiconductor processing chamber, wherein the deposition precursors comprise a silicon-containing precursor  (Chen, silane or disilane, [8]) and a doping precursor  (Chen, phosphine, [8]); 
depositing a first portion of a doped polysilicon layer (Or-Bach, Si as 1502 with low P concentration at bottom directly on top of 1501, fig15A; Wu, fig5) on a substrate (Or-Bach, 1500, fig15A) in the substrate processing region of the semiconductor processing chamber; 
increasing a flow rate ratio of the doping precursor to the silicon-containing precursor and depositing a second portion of the doped polysilicon layer on the substrate (Or-Bach, Si as 1502 with high P concentration at center of 1502, fig15A; Wu, fig5), wherein the second portion of the polysilicon layer is characterized by a lower etch rate for an etch treatment than the first portion of the doped polysilicon layer (Wu, fig5); and 
decreasing a flow rate ratio of the doping precursor to the silicon-containing precursor and depositing a third portion of the doped polysilicon layer (Or-Bach, Si as 1502 with low P concentration at top directly under  1503, fig15A; Wu, fig5) on the substrate, wherein the third portion of the polysilicon layer is characterized by a higher etch rate for the etch treatment than the second portion of the doped polysilicon layer.
Re claim 10, Or-Bach modified above teaches the semiconductor processing method of claim 9, wherein the silicon- containing precursor comprises silane (Chen, silane, [8]).
Re claim 11, Or-Bach modified above teaches the semiconductor processing method of claim 9, wherein the doping precursor comprises a phosphorous-containing precursor (Chen, phosphine, [8]).
Re claim 12, Or-Bach modified above teaches the semiconductor processing method of claim 9, wherein the method further comprises etching an opening through the doped polysilicon layer, wherein the opening has a height and a width, and wherein the opening is characterized by a variation in the width between a midpoint of the height of the opening and an endpoint of the opening that is less than or about 5 A (form gradient doped n type Si layer with flat etch profile to reduce parasitic capacitance and signal coupling (Wu, [3]; Or-Bach, [174])).


Claim(s) 13 and are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US 2020/0258895 in view of Or-Bach et al. US 2019/0244933, Wu et al. US 2002/0187648 and Chen et al. US 2005/0037555.
Re claim 13, Or-Bach is silent regarding the semiconductor processing method of claim 9, wherein the substrate comprises a first dielectric layer upon which the first portion of the doped polysilicon layer is deposited.
Xiao teaches phosphorus doped sacrificial layer (302, fig3, [66]) formed between two silicon dioxide dielectric layers (301, fig3, [61]).
Or-Bach teaches gradient-doped SiGe layer or Si layer being etched between two layers (fig1A and fig15D) with corners etched at lower rate on top and bottom (fig1A).
Wu teaches polysilicon layer (14, fig4, [255]) doped with phosphorous (fig5, [276]) to achieve desired etch profile ([3]).
Chen teaches in situ doping of polysilicon with phosphine added to silane or disilane to form n-doped polysilicon layer ([8]) with smoother surface and reduced vertical electric scattering ([9]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Or-Bach, Wu, Chen, and Xiao to form a gradient doped n-type polysilicon layer via a CVD process as the sacrificial layer and tune the etch profile of the sacrificial layer between the dielectric layers. The motivation to do so is to form a smooth sacrificial layer (Chen, [9]) uniformly removed without damaging the dielectric layer 301 as in fig10 of Xiao (Wu, [3]).
Re claim 14, Xiao modified above teaches the semiconductor processing method of claim 13, wherein the method further comprises depositing a second dielectric layer (Xiao, 301, fig3, [61]) on the doped polysilicon layer  (Xiao, 302 under 301, fig3, [61]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812